'




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MONTANA
                                 GREAT FALLS DIVISION



       UNITED STATES OF                             Case No. CR-19-05-GF-BMM-JTJ
       AMERICA,
                                                    FINDINGS AND
                             Plaintiff,             RECOMMENDATIONS
                                                    CONCERNING PLEA
       vs.

       DOUGLAS JOSEPH
       DAYRIDER,

                             Defendant.



             The Defendant, by consent, has appeared before me under Fed. R. Crim. P.

    11 and has entered a plea of guilty to one count of Failure to Register or Update

    Registration as a Sexual Offender, as set forth in the Indictment. After examining

    the Defendant under oath, I have made the following determinations:

             1. That the Defendant is fully competent and capable of entering an

    informed and voluntary plea to Count I of the Indictment.

             2. That the Defendant is aware of the nature of the charge against him and

    the consequences of pleading guilty to the charge;

             3. That the Defendant fully understands his constitutional rights, and the
•



    extent to which he is waiving those rights by pleading guilty to Count I charged

    against him in the indictment.

          4. That the plea of guilty is knowingly and voluntarily entered and is

    supported by independent factual grounds sufficient to prove each of the essential

    elements in Count I of the indictment.

          The Court further concludes that the Defendant had adequate time to review

    the Plea Agreement with counsel, that he fully understands each and every

    provision of the agreement and that all of the statements in the Plea Agreement are

    true. Therefore, I recommend that the Defendant be adjudged guilty of Count I of

    the Indictment, and that sentence be imposed.

          This report is forwarded with the recommendation that the Court defer

    a decision regarding acceptance until the Court has reviewed the Plea

    Agreement and the presentence report.

          DATED this 24 th day of April, 2019.




                                             United States Magistrate Judge
